                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                               Plaintiff,             :         Case No. 3:06-cr-187-6

                                                                District Judge Walter H. Rice
       -   vs   -                                               Magistrate Judge Michael R. Merz

JARED LOVETT,

                               Defendant.             :



                       REPORT AND RECOMMENDATIONS


       This case is before the Court on the Joint Motion of the United States and the Defendant to

reduce Defendant’s sentence pursuant to the First Step Act, Pub. L. No. 115-39 (ECF No. 430).

As with all First Step Act matters, it has been automatically referred to the undersigned under

General Order Day 13-01.

       Because the parties agree that Defendant is entitled to the relief granted by the First Step

Act, it is respectfully recommended that the Court vacate Defendant’s sentence and re-sentence

him in accordance with the current Sentencing Guidelines, after a revised presentence investigation

report, if the Court deems such a report necessary or useful.

       Because this Report is being rendered on a Joint Motion, the parties may wish to jointly

waive their respective rights to object. Such a waiver should be in writing and filed with the Clerk.




                                                 1
May 30, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party=s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal. See United
States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55
(1985).




                                                2
